Exhibit THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Third Amended and Restated Employment Agreement ("Agreement"), dated this 31st day of July, 2009, is entered into by and between Alpha Natural Resources Services, LLC, on behalf of itself and its parent entities, subsidiaries and affiliates as may employ Employee from time to time (collectively,the "Employer"), and Kevin S. Crutchfield ("Employee") and is effective as of March 22, 2006 (the "Effective Date"). WITNESSETH: WHEREAS, Employer employs Employee pursuant to the terms and conditions set forth in that certain Employment Agreement dated as of March 22, 2006, as amended and restated on February 26, 2007 and November 17, 2008, between Employee and Employer (the "Second Amended and Restated Agreement") and Employer and Employee desire to amend and restate the Second Amended and Restated Agreement and to continue the employment of Employee by Employer pursuant to the terms and conditions set forth in this Agreement; NOW, THEREFORE, for and in consideration of the mutual promises, covenants and obligations contained herein, Employer and Employee agree as follows: ARTICLE
